Case 1:20-cv-05558-RMB-KMW Document 8 Filed 05/20/20 Page 1 of 2 PageID: 41



                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY
 ---------------------------------------------------------- X
 ELLEN FENSTERER, an individual; on                         :
 behalf of herself and all others similarly                 : Case No.: 1:20-cv-05558-RMB-KMW
 situated,                                                  :
                                                            :
                   Plaintiff,                               :  DEFENDANT CAPITAL ONE
                                                            :  BANK (USA), N.A.’S RULE 7.1
          vs.                                               :  CORPORATE DISCLOSURE
                                                            :  STATEMENT
 CAPITAL ONE BANK (USA), N.A.,                              :
                                                            :
                   Defendant.                               :
                                                            :
                                                            :
 ---------------------------------------------------------- X

       Pursuant to Federal Rule of Civil Procedure 7.1 and to enable judges and magistrate judges

to evaluate possible disqualification or recusal, Defendant Capital One Bank (USA), N.A.

(“Capital One”), by its undersigned counsel, hereby makes the following disclosure:

       Capital One Bank (USA), N.A. is a wholly-owned subsidiary of Capital One Financial

Corporation. Capital One Financial Corporation has no parent corporation and no publicly held

corporation owns 10% or more of its corporate stock.

Dated: New York, New York
       May 20, 2020
                                                McGUIREWOODS LLP

                                                 /s/ Philip A. Goldstein
                                                Philip A. Goldstein
                                                1251 Avenue of the Americas, 20th Floor
                                                New York, New York 10020-1104
                                                Telephone: 212-548-2100
                                                Fax: (212) 548-2150
                                                pagoldstein@mcguirewoods.com

                                                Counsel for Defendant Capital One Bank
                                                (USA), N.A.



                                               1
Case 1:20-cv-05558-RMB-KMW Document 8 Filed 05/20/20 Page 2 of 2 PageID: 42



                                  CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on May 20, 2020, a true and correct copy of the foregoing

Defendant Capital One Bank (USA), N.A.’s Rule 7.1 Corporate Disclosure Statement was filed

electronically with the Clerk of the Court using the Court’s CM/ECF System, which will transmit

a notice of electronic filing to all counsel of record in this action.

                                                       /s/ Philip A. Goldstein
                                                       Philip A. Goldstein
                                                       MCGUIREWOODS LLP

                                                       Counsel for Defendant Capital One Bank
                                                       (USA), N.A.




                                                   2
